DETAILED ACTION

The Examiner acknowledges the cancelation of claims 4 and 8-9 in the amendments filed 7/17/2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/17/2022 has been entered.

Claim Objections
Claim 2 is objected to because of the following informalities: the Examiner suggests amending the claim to recite “...contrast with [[a]]the color...” if that was what was intended as antecedent basis was establish for “the color” in the previous claim language (see also the rejection of claim 2 under 35 U.S.C. set forth below).  Appropriate correction is required.

Claims 5-7 are objected to because of the following informalities: each of the claims depends from now-canceled claim 4.  In the interest of prosecution, the Examiner will interpret current claim 5-7 as depending from current claim 1.  Appropriate correction is required.

Rejections
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3, 5-7 and 10-12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Regarding claim 1, given the uncertainty associated with the “proximate” recitation (see the rejection under 35 U.S.C. 112(b) set forth below), the Examiner is unable to find support for said recitation as there is nothing is the specification as originally filed that stipulates what is intended, and what is not intended, by said recitation in regards to the range of distances of the apparatus to the “area” within the scope of the claimed invention.

Claims 1-3, 5-7 and 10-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 1, it is unclear from the claim limitations what the Applicant is claiming as the invention given that it is unclear what is intended by the recitation that “the apparatus is configured to be affixed to a surface of a vehicle proximate an area of the vehicle related to the passenger safety information”.  That is, it is unclear how close to the “area” the apparatus must be “proximate” to said “area,” and/or of the apparatus is necessarily within the view of an observer.  For example, paragraph 0020 presently disclosed states that the safety warning decal (300) instructs passengers not to stand at the rear of the aircraft, which appears to be the “area” related to said passenger safety information, but it also appears that the decal would be some significant distance from the rear of the aircraft as the rear would be unsafe.  Thus, it is unclear if the decal would, or would not be, proximate to the rear of the aircraft for safety reasons.

Regarding claim 2, it is unclear from the claim limitations what the Applicant is claiming as the invention given that it is unclear if the recitation of “a color of the graphical elements” is referring back to the color of the graphical element in current claim 1, or if the recitation is referring to another color of the graphical element.

Claim 11 recites the limitation "the aircraft" in line 2.  There is insufficient antecedent basis for this limitation in the claim as an aircraft has not been previously introduced.

Claim 12 recites the limitation "the aircraft" in line 2.  There is insufficient antecedent basis for this limitation in the claim as an aircraft has not been previously introduced.

Claims 13-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 13, it is unclear from the claim limitations whether the recited “color” of the “non-textual graphical element” (singular) is referring back to the “plurality of non-textual elements” (plural), or if it is referring back to just one of the previously recited “plurality of non-textual elements”, or some other interpretation.

Claim 13 recites the limitation "the non-textual graphical element" in line 5.  There is insufficient antecedent basis for this limitation in the claim as a non-textual graphical element (singular) has not been previously introduced.

Claim 15 recites the limitation "the non-textual graphical element" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim as a non-textual graphical element (singular) has not been previously introduced.

Regarding claim 14, it is unclear from the claim limitations what the Applicant is claiming as the invention given that it is unclear if the recitation of “a color of the non-textual graphical elements” is referring back to the color of the graphical element in current claim 13, or if the recitation is referring to another color of the graphical element.

Claim 17 recites the limitation "the aircraft" on two separate occasions in line 3.  There is insufficient antecedent basis for this limitation in the claim as an aircraft has not been previously introduced.

Claim Rejections - 35 USC § 103
Claim(s) 1-3, 5-7 and 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sakurai et al. (US 7141294 B2).

Regarding claims 1-3, Sakurai teaches a decorative film (1) (apparatus) for attaching to vehicles (configured to be affixed to a vehicle) used comprising a transparent substrate (2) (transparent film) and an adhesive layer (3) on a surface of the transparent substrate (2) (adhesive on a first planar surface) (column 2, lines 20-24; column 5, lines 14-25 and claim 3; column 6, lines 36-42).  Sakurai also teaches that the surface of the substrate (2) opposite (design imprinted on a second planar surface) to the surface of the substrate (2) on which the adhesive layer (3) is disposed is printed.
While Sakurai does not specify that the decorative film is configured to be affixed to a vehicle proximate to an area of the vehicle related to the passenger safety information, and printed portion(s) of the substrate (2) comprises a design that communicates passenger and safety information and comprises a plurality of graphical elements each having an outline therearound in a color that contrasts with a color of the graphical element (current claim 1), wherein the color that contrasts with the color of the graphical element is while (current claim 2), wherein the color of the graphical element comprises at least red, green or black (current claim 3), Sakurai is clearly directed to a decorative film wherein the substrate (2) is intended to be printable (column 2, lines 53-55).
In addition, it is respectfully submitted that, where the only difference between a prior art product and a claimed product is printed matter that is not functionally related to the product, the content of the printed matter will not distinguish the claimed product from the prior art. In re Ngai, 367 F.3d 1336, 1339, 70 USPQ2d 1862, 1864 (Fed. Cir. 2004) (Claim at issue was a kit requiring instructions and a buffer agent. The Federal Circuit held that the claim was anticipated by a prior art reference that taught a kit that included instructions and a buffer agent, even though the content of the instructions differed.). See also In re Gulack, 703 F.2d 1381, 1385-86, 217 USPQ 401, 404 (Fed. Cir. 1983) ("Where the printed matter is not functionally related to the substrate, the printed matter will not distinguish the invention from the prior art in terms of patentability…[T]he critical question is whether there exists any new and unobvious functional relationship between the printed matter and the substrate.").
Furthermore, claim limitations relating to ornamentation only which have no mechanical function cannot be relied upon to patentably distinguish the claimed invention from the prior art (In re Seid 161 F.2d 229, 73 USPQ 431 (CCPA 1947)).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to provide the presently claimed designs and color scheme based on the required and/or desired aesthetics of the prior art’s intended application.

Regarding claims 5-7, the recitation in the claims that the apparatus is “to be affixed to a surface of an aircraft” is merely an intended use. Applicants attention is drawn to MPEP 2111.02 which states that intended use statements must be evaluated to determine whether the intended use results in a structural difference between the claimed invention and the prior art. Only if such structural difference exists, does the recitation serve to limit the claim. If the prior art structure is capable of performing the intended use, then it meets the claim.
	 It is the examiner’s position that the intended use recited in the present claims does not result in a structural difference between the presently claimed invention and the prior art and further that the prior art structure is capable of performing the intended use.  Given that Sakurai discloses a decorative film as presently claimed, it is clear that the decorative film of Sakurai would be capable of performing the intended use presently claimed as required in the above cited portion of the MPEP.

Regarding claims 10-12, the Applicant is respectfully directed to the “printed matter” rejection of claims 1-3 set forth above, which is equally applicable to the claim limitations recited in the current claims.

Claim(s) 13-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sakurai et al. (US 7141294 B2).

Regarding claims 13-17, the Applicant is respectfully directed to the rejection of claims 1-3, 5-7 and 10-12 set forth above, which is equally applicable to the presently claimed apparatus for installation in a vehicle comprising the transparent label.

Response to Arguments
Applicant’s arguments, see the claim amendments and pages 6-8 of the remarks filed 7/17/2022, with respect to the rejection of claims 1-12 over Sakurai et al. under 35 U.S.C. 103 and claims 13-17 over Sakurai et al. under 35 U.S.C. 103 as set forth respectively in paragraphs 4-5 of the action mailed 4/20/20221, have been fully considered but they are not persuasive.

The Examiner respectfully submits that, in regards to the Applicant’s submission that the cited reference(s) do not teach or suggest the presently claimed invention, as set forth above, the prior art teaches all the limitations of the structure of the presently claimed invention; that is, for at least current claim 1, the art teaches the presently recited transparent film having an adhesive disposed on one surface. With regard to the presently claimed “printed matter”, the Examiner submits that the presently claimed invention does not distinguish over the cited prior art given that said printed matter does not provide a functional relationship with the transparent film, or its surface(s), or the adhesive material.
Attention is respectfully directed to MPEP 2111.05(I)(A) which states that:
To be given patentable weight, the printed matter and associated product must be in a 
functional relationship. A functional relationship can be found where the printed 
matter performs some function with respect to the product to which it is associated. 
See Lowry, 32 F.3d at 1584, 32 USPQ2d at 1035 (citing Gulack, 703 F.2d at 1386, 217 
USPQ at 404). For instance, indicia on a measuring cup perform the function of 
indicating volume within that measuring cup. See In re Miller, 418 F.2d 1392, 1396, 164 
USPQ 46, 49 (CCPA 1969). A functional relationship can also be found where the 
product performs some function with respect to the printed matter to which it is 
associated. For instance, where a hatband places a string of numbers in a certain physical 
relationship to each other such that a claimed algorithm is satisfied due to the physical 
structure of the hatband, the hatband performs a function with respect to the string of 
numbers. See Gulack, 703 F.2d at 1386-87, 217 USPQ at 405. Emphasis by the 
Examiner.

In the instant case, the presently claimed printed matter does not indicate anything about the transparent film, or the adhesive material, on which it is disposed as does the indicia on a measure cup does.  Also, the string of numbers on the hatband are placed in a manner that satisfies the claimed invention; in this case, an algorithm.  However, the presently claimed graphical elements are not required to “satisfy” anything about the recited transparent film, or the adhesive material.
MPEP 2111.05(I)(B) continues:
Where a product merely serves as a support for printed matter, no functional relationship 
exists. These situations may arise where the claim as a whole is directed towards 
conveying a message or meaning to a human reader independent of the supporting 
product. For example, a hatband with images displayed on the hatband but not arranged 
in any particular sequence was found to only serve as support and display for the printed 
matter. See Gulack, 703 F.2d at 1386, 217 USPQ at 404. Another example in which a 
product merely serves as a support would occur for a deck of playing cards having 
images on each card. See In re Bryan, 323 Fed. App'x 898 (Fed. Cir. 2009) 
(unpublished). In Bryan the applicant asserted that the printed matter allowed the cards to 
be "collected, traded, and drawn"; "identify and distinguish one deck of cards from 
another"; and "enable[] the card to be traded and blind drawn". However, the court found 
that these functions do not pertain to the structure of the apparatus and were instead 
drawn to the method or process of playing a game. See also Ex parte Gwinn, 112 USPQ 
439, 446-47 (Bd. Pat. App. & Int. 1955), in which the invention was directed to a set of 
dice by means of which a game may be played. The claims differed from the prior art 
solely by the printed matter in the dice. The claims were properly rejected on prior art 
because there was no new feature of physical structure and no new relation of printed 
matter to physical structure. For example, a claimed measuring tape having electrical 
wiring information thereon, or a generically claimed substrate having a picture of a golf 
ball thereupon, would lack a functional relationship as the claims as a whole are directed 
towards conveying wiring information (unrelated to the measuring tape) or an 
aesthetically pleasing image (unrelated to the substrate) to the reader. Additionally, where 
the printed matter and product do not depend upon each other, no functional relationship 
exists. For example, in a kit containing a set of chemicals and a printed set of instructions 
for using the chemicals, the instructions are not related to that particular set of 
chemicals. In re Ngai, 367 F.3d at 1339, 70 USPQ2d at 1864.

Indeed, MPEP 2111.05(I)(B) demonstrates a situation analogous to the current claims in that the graphical elements are intended for a human observer to, for example (see Figure 2B presently disclosed), not smoke, but the message does not have any functionality to the recited transparent film or the adhesive material.  That is, the printed matter and the transparent film or the adhesive material do not depend of one another as the transparent film or the adhesive material do not need to be instructed not to smoke.  As an additional example, the Examiner notes that instructions on an item, such as a warning sticker on an electronic device warning a user about electrocution hazards, does not distinguish over the same electronic item that doesn’t have the same instructions and/or has different instructions.  See MPEP 2112.01(III) stating that,
Where the only difference between a prior art product and a claimed product is printed 
matter that is not functionally related to the product, the content of the printed matter will 
not distinguish the claimed product from the prior art. In re Ngai, 367 F.3d 1336, 1339, 
70 USPQ2d 1862, 1864 (Fed. Cir. 2004) (Claim at issue was a kit requiring instructions 
and a buffer agent. The Federal Circuit held that the claim was anticipated by a prior art 
reference that taught a kit that included instructions and a buffer agent, even though the 
content of the instructions differed, explaining "[i]f we were to adopt [applicant’s] 
position, anyone could continue patenting a product indefinitely provided that they add a 
new instruction sheet to the product.").  Emphasis by the Examiner.

In this same vein, while the presently claimed apparatus is “configured” for use with vehicles, the same invention, differing only in the printed matter, could be employed in non-vehicular situations such as in a building with the message (or instruction to the reader/observer) “DO NOT ENTER”  which also demonstrates no functional relationship with the transparent film and/or the adhesive material.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK D DUCHENEAUX whose telephone number is (571)270-7053. The examiner can normally be reached 8:30 PM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia A Chevalier can be reached on 571-272-1490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FRANK D DUCHENEAUX/Primary Examiner, Art Unit 1788                                                                                                                                                                                                        7/29/2022